DETAILED ACTION
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-13, 16 and 19-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2017/0186003 A1 to Monaghan.   
As to claim 1, Monaghan discloses a system for enabling a biometric override for a failed authorization attempt, the system (See Fig. 1 and 4) comprising:  
one or more memories (406, 408); and 
one or more processors (402), communicatively coupled to the one or more memories, configured to:  
reject an authorization request that includes a credential associated with a user based on one or more inconsistencies between entity information provided in the authorization request and authorized entity information associated with the credential (¶ 0059-0066); 
transmit, to a device associated with the user, a message prompting the user to provide a biometric input to authorize the entity information provided in the authorization request, wherein the message causes the device to display an interface indicating that the authorization request was rejected based on the one or more inconsistencies between the entity information provided in the authorization request and the authorized entity information associated with the credential (¶ 0038-0046; ¶ 0059, “When determined 202 that the account authorization request is denied, the method 200 includes transmitting 204 a request to obtain secondary authorization of the account authorization request”); and 
update the authorized entity information associated with the credential to include the entity information provided in the authorization request based on the user providing the biometric input to authorize the entity information provided in the authorization request (¶ 0038-0046).
As to claim 2, Cazanas discloses wherein the biometric input indicates one or more physiological characteristics or one or more behavioral characteristics associated with the user (¶ 0041).  
As to claim 3, Cazanas discloses wherein the one or more physiological characteristics include one or more of a fingerprint, a facial mapping, an iris pattern, a retina pattern, or a hand geometry associated with the user (¶ 0041).
As to claim 6, Cazanas discloses wherein the one or more processors are further configured to:  cause a transaction associated with the authorization request to be temporarily delayed while awaiting the biometric input based on the one or more inconsistencies between the entity information provided in the authorization request and the authorized entity information associated with the credential; and authorize the transaction based on updating the authorized entity information to include the entity information provided in the authorization request (¶ 0038-0046).
As to claim 10, Monaghan discloses a method for enabling a biometric override for a failed authorization attempt, comprising:
receiving, by an authorization device, an authorization request that includes a credential associated with a user (See Fig. 2, 202);
generating, by the authorization device, a decision to reject the authorization request based on one or more inconsistencies between entity information provided in the authorization request and authorized entity information associated with the credential (See Fig. 2, 204);
transmitting, by the authorization device, to a biometric-enabled device associated with the user, a message that causes the biometric-enabled device to display a prompt indicating the one or more inconsistencies between the entity information provided in the authorization request and the authorized entity information associated with the credential, wherein the prompt further enables the user to provide a biometric input to authorize the entity information provided in the authorization request (¶ 0038-0046, 0059-0066); and
granting, by the authorization device, the authorization request based on receiving information indicating that the user provided the biometric input to authorize the entity information provided in the authorization request (¶ 0038-0046).
As to claim 11, Monaghan discloses further comprising:  updating the authorized entity information associated with the credential to include the entity information provided in the authorization request based on the user providing the biometric input to authorize the entity information provided in the authorization request (¶ 0038-0046).
As to claim 12, Monaghan discloses wherein the authorization request is granted based on a subsequent authorization request including entity information that matches the updated authorized entity information associated with the credential (¶ 0059-0066).
As to claim 13, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 16, Monaghan discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user device, cause the user device to: 
receive, from an authorization device, a message indicating one or more inconsistencies in entity information associated with an attempted authorization request using a credential associated with a user of the user device (¶ 0059-0066); 
display a prompt enabling the user to provide a biometric input to authorize the entity information associated with the attempted authorization request (¶ 0038-0046); 
receive biometric data from one or more sensors on the user device (¶ 0038-0046); and 
transmit, to the authorization device, a request to authorize the entity information associated with the attempted authorization request based on the biometric data, wherein the request causes the authorization device to update authorized entity information associated with the credential to include the entity information associated with the attempted authorization request (¶ 0038-0046; ¶ 0059, “When determined 202 that the account authorization request is denied, the method 200 includes transmitting 204 a request to obtain secondary authorization of the account authorization request”).
As to claim 19, Monaghan discloses wherein the prompt includes an option to generate a new credential to be bound to the entity information associated with the attempted authorization request (¶ 0038-0046).
As to claim 20, Monaghan discloses wherein the message includes a push notification from the authorization device (¶ 0038-0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0186003 A1 to Monaghan in view of US Patent Pub. 2015/0058220 A1 to Cazanas et al (“Cazanas”).
As to claim 4, Monaghan fails to disclose wherein the one or more behavioral characteristics include one or more of a gait, voice characteristics, a typing rhythm, keystroke dynamics, or a signature.  
Cazanas discloses wherein the one or more behavioral characteristics include one or more of a gait, voice characteristics, a typing rhythm, keystroke dynamics, or a signature (¶ 0007).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Monaghan with the teachings of Cazanas wherein the one or more behavioral characteristics include one or more of a gait, voice characteristics, a typing rhythm, keystroke dynamics, or a signature, as suggested by Cazanas thereby similarly using known configurations for authorizing user access based on user parameters relating to biometrics/behavioral characteristics.    
As to claim 8, Cazanas discloses wherein the credential includes a virtual credential that is associated with the user and bound to a particular entity (¶ 0043).  
As to claim 9, Cazanas discloses wherein the credential is one of a plurality of virtual credentials associated with a same account identifier that is associated with the user (¶ 0043).  
As to claim 14, the same rejection or discussion is used as in the rejection of claim 8.  
As to claim 15, Monaghan discloses further comprising to display a prompt on a non-biometric-enabled device that includes an option to provide the biometric input to authorize the entity information provided in the authorization request (¶ 0046)
Cazanas discloses further comprising: transmitting, to a non-biometric-enabled device associated with the user, information that causes the non-biometric-enabled device to request the biometric input to authorize the entity information provided in the authorization request, wherein the request that causes the biometric-enabled device to enable the user to provide the biometric input is transmitted to the biometric-enabled device based on the user selecting the option (¶ 0047).   
See the motivation to combine Monaghan with the teachings of Cazanas in the rejection of claim 4.  

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0186003 A1 to Monaghan in view of US Patent Pub. 2015/0234808 A1 to Miyata et al (“Miyata”).
As to claim 17, Monaghan fails to disclose wherein the prompt includes a recommendation with respect to whether to authorize the entity information.
Miyata disclose wherein the prompt includes a recommendation with respect to whether to authorize the entity information (¶ 0117-0120).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Monaghan with the teachings of Miyata wherein the prompt includes a recommendation with respect to whether to authorize the entity information, as suggested by Miyata thereby similarly increasing the accuracy of authorizing a specified user from a plurality of users.  
As to claim 18, Miyata discloses wherein the recommendation is based on a degree of similarity between the entity information associated with the attempted authorization request and the authorized entity information associated with the credential (¶ 0117-0120). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624